People v Walton (2015 NY Slip Op 01479)





People v Walton


2015 NY Slip Op 01479


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-00221
 (Ind. No. 1438/12)

[*1]The People of the State of New York, respondent,
vReginald Walton, appellant.


Lynn W. L. Fahey, New York, N.Y. (Steven R. Bernhard of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, William H. Branigan, and Michelle Witten of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered December 20, 2012, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495; see also People v Romero, 7 NY3d 633). The fact that the defendant was acquitted on the counts of grand larceny in the fourth degree (Penal Law § 155.30[1]) and petit larceny (Penal Law § 155.25) did not undermine the weight of the evidence supporting the jury's verdict convicting the defendant of burglary in the second degree (Penal Law § 140.25[2]) and criminal mischief in the fourth degree (Penal Law § 145.00[1]; People v Rayam, 94 NY2d 557, 563). As part of our review of the weight of the evidence, we do not "assume the basis for any implied inconsistencies in mixed jury verdicts" (People v Rayam, 94 NY2d at 563). Upon reviewing the record, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
RIVERA, J.P., BALKIN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court